DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 25, 30-34, and 38-41 are pending (claim set as filed on 12/20/2021).
	
Priority
	This application is a 371 of PCT/KR17/08652 filed on 08/09/2017, which has foreign priority applications to KR 10-2017-0103680, KR 10-2017-0085020, and KR 10-2017-0100459, with an earliest filing date of 08/16/2016.

Information Disclosure Statement
	The Information Disclosure Statement filed on 11/02/2021 has been considered.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25, 30-31, 33-34, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Gho (KR 2011-0025603 A - cited by the ISA and in the IDS filed on Putnam (US 2015/0056246 A1) - previously cited references.
Gho’s general disclosure relates to gram-positive bacteria-derived extracellular vesicle (EV), and the uses thereof in a disease animal model, a method for screening a drug candidate, a vaccine, and a method for diagnosing a pathogenic factor of a disease (see abstract & ¶ [0001]).
Regarding claims 25 and 34, Gho teaches a method for prophylaxis or treatment of a disease animal comprising administering bacteria-derived extracellular vesicles to a disease animal (see ¶ [0010]-[0013]). Gho discloses that the gram-positive bacteria includes Lactobacillus from a small genus (see ¶ [0018], [0065], [0070], and MPEP 2131.02(III)). Gho further discloses that the administration includes intra-tracheal inhalation or oral administration (see ¶ [0053]). Gho further teaches that the disease may be a systemic disease including a cranial nerve disease such as dementia, neurodegenerative diseases, and depression (see ¶ [0031], [0050]).
Regarding claims 30 and 38, Gho teaches the extracellular vesicles that are found to be spherical on an electron microscope and to range in size from 10 to 100 nm (see ¶ [0075]-[0076]).
Regarding claims 31 and 39, Gho teaches a method for preparing Gram-positive bacteria-derived extracellular vesicles; comprises centrifuging a culture of Gram-positive bacteria to give a supernatant; and filtering the supernatant (see ¶ [0025]-[0028]).
Regarding claims 33 and 41, Gho teaches the extracellular vesicles are ones that form spontaneously or are artificially formed (see ¶ [0024]).
However, Gho does not teach: wherein the vesicles are derived from Lactobacillus plantarum and/or Lactobacillus casei (claims 25 and 34).
Putnam discloses the probiotic-derived vesicle may be isolated from any known probiotic cell in the art including Lactobacillus casei or Lactobacillus plantarum (see ¶ [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select vesicles derived from Lactobacillus plantarum or Lactobacillus casei such as taught by Putnam in the method of Gho. The MPEP at 2141(III) provides exemplary rationales that may support a conclusion of obviousness include: (E) “Obvious to try – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success”. In the instant case, the primary reference of Gho is directed to gram-positive bacteria-derived extracellular vesicle and Gho generically discloses a small genus that includes Lactobacillus (see Gho at ¶ [0016]-[0018]). Thus, a person having ordinary skill in the art would have needed to further look to the relevant probiotic art for specific species of the genus Lactobacillus; arriving at the secondary reference of Putnam which discloses a finite list (about 16 species of Lactobacillus) of probiotic-derived vesicles making it readily obvious to the ordinary artisan to try Lactobacillus plantarum and Lactobacillus casei from Putnam’s limited finite alternatives. The ordinary artisan would have had a reasonable expectation of success as both Gho and Putnam are in the same field of endeavor directed to the use of Lactobacillus-derived vesicles for the administration thereof in the prevention or treatment of a disease. Moreover, Gho is directed to gram-positive bacteria-derived extracellular vesicle and Lactobacillus are amongst the most well-known gram-positive probiotics. 

Claims 32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gho in view of Putnam as applied to claims 25, 30-31, 33-34, and 38-41 above, and in further view Kim (KR 10-2011-0082481 A - cited in the IDS filed on 05/23/2019: machine translation provided) - all references previously provided.
The teachings of Gho and Putnam are taught above.
However, the references of Gho and Putnam do not teach: wherein the vesicles are isolated from food produced by Lactobacillus (claims 32 and 40).
Kim’s general disclosure relates to a composition for the treatment or prevention of inflammatory diseases and cancer containing extracellular vesicles isolated from fermented foods as an active ingredient (see ¶ [0001], [0008]). Kim discloses the composition of the present invention may be a pharmaceutical composition, a food composition (see ¶ [0016]). The method may include the following steps: separating the extracellular vesicles from the fermented food and culturing the separated extracellular vesicles by treating the cells (see ¶ [0020]-[0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to isolate the extracellular vesicles from Lactobacillus fermented food such as taught by Kim in the method of Gho. The ordinary artisan would have been motivated to do so is because the isolation of vesicles from fermented food is considered to be a known source for Lactobacillus vesicles. Hence, since it is already known in the art to so, it is considered to be (a) combining prior art elements according to known methods to yield predictable results (MPEP 2141(III): Exemplary Rationales). The ordinary artisan would have had a reasonable expectation of success as both Gho and Kim are in the same field of endeavor directed to the use of Lactobacillus-derived vesicles for the administration thereof in the prevention or treatment of a disease.


Examiner’s Response to Arguments
Applicant’s arguments filed on 12/20/2021 have been considered but they are not persuasive and deemed insufficient to overcome the obviousness prior art combinations of record. 
In response to Applicant’s argument (addressing adjoining pages 5-6 of the remarks) that neither Gho nor Putnam provide a reasonable expectation of success because Gho does not provide experimental data or evidence to suggest extracellular vesicles for treatment of a mental disorder, this argument is not persuasive for the reasons of record. “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments” and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments” (MPEP 2123). In other words, although the primary reference of Gho teaches an embodiment with Staphylococcus, it is not limited to only Staphylococcus because Gho explicitly states “It is an object of the present invention to provide Gram-positive bacteria-derived extracellular vesicles” (see Gho at ¶ [0009]). Therefore, Gho is directed to gram-positive probiotics which includes Lactobacillus and not restricted to just Staphylococcus (for example, Gho discloses that the gram-positive bacteria includes Lactobacillus from a small genus (see ¶ [0018], [0065], [0070], and MPEP 2131.02(III)). Furthermore, the MPEP at 2143.02 (I) states “the teachings of the prior art provide a sufficient basis for a reasonable expectation of success … Conclusive proof of efficacy is not required to show a reasonable expectation of success” (i.e. the expectation of success need only be reasonable, not absolute).
In response to Applicant’s argument (addressing pages 6-7 of the remarks) that Gho teaches away from the claimed invention by presenting evidence that Staphylococcus-derived 
[0047] Disclosed in accordance with the present invention is a method for preventing or treating a disease which comprises administering Gram-positive bacteria-derived extracellular vesicles at a sub-lethal dose to a mammal.

[0050] In another embodiment, the disease caused or aggravated by gram-positive bacteria-derived extracellular vesicles may be a systemic disease including, but not limited to, a vascular disease such as sepsis, thrombosis/embolism, arteriosclerosis, stroke, acute coronary syndrome, and ischemic vascular disease, a metabolic disease such as diabetes and obesity, a pulmonary disease such as emphysema, and acute respiratory distress syndrome, a bone disease such as arthritis and osteoporosis, and a cranial nerve disease such as dementia, neurodegenerative diseases, and depression.

[0063] … Further, Gram-positive bacteria-derived extracellular vesicles or their modifications can be applied to the development of a vaccine preventive or therapeutic of Gram-positive bacterial infections or a disease caused by the Gram-positive bacteria-derived extracellular vesicles because they can induce controlled immune responses when they are administered.

Accordingly, Gho is teaching the administration of gram-positive EVs can induce controlled responses for preventative or therapeutic effects on systemic diseases including mental disorders. 
In response to Applicant’s argument (addressing pages 7-8 of the remarks) that “Putnam does not make up for the deficiencies of Gho because Putman does not provide any reasonable expectation of success at using bacteria-derived extracellular vesicles as a treatment for a mental disorder, let alone Lactobacillus plantarum- and/or Lactobacillus casei-derived extracellular vesicles and the mental disorders”, this argument is not persuasive because “one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. … This is because "[T]he test for not limited to, Staphylococcus, Streptococcus, Enterococcus, Bacillus, Croynebacterium, Norcardia, Clostridium, Lactobacillus and Listeria” (see Gho at ¶ [0017]-[0018])). Thus, a person having ordinary skill in the art would have needed to further look to the relevant probiotic art for specific species of the genus Lactobacillus; arriving at the secondary reference of Putnam which discloses a finite list (about 16 species of Lactobacillus) of probiotic-derived vesicles making it readily obvious to the ordinary artisan to try Lactobacillus plantarum and Lactobacillus casei from Putnam’s limited finite alternatives. The ordinary artisan would have had a reasonable expectation of success as both Gho and Putnam are in the same field of endeavor directed to the use of Lactobacillus-derived vesicles for the administration thereof in the prevention or treatment of a disease. Moreover, Gho is directed to gram-positive bacteria-derived extracellular vesicle and Lactobacillus are amongst the most well-known and studied gram-positive probiotics.

New Grounds of Rejection Necessitated by IDS
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25, 30-31, 33-34, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Vitetta (WO 2016/065419 A1 - cited in the IDS filed on 11/02/2021) in view of Gho (KR 2011-0025603 A - cited by the ISA and in the IDS filed on 05/23/2019: citations are being made to the English equivalent publication EP 2484752 B1 - previously cited).
	Vitetta’s general disclosure relates to compositions and methods for the treatment of depression, anxiety and related disorders (see abstract & ¶ [001]).
	Regarding base claims 25 and 34, Vitetta teaches a method for treating, preventing or ameliorating at least one symptom of depression, anxiety or a depressive or anxiety-related disorder, comprising administering to a subject in need thereof an effective dose of orotic acid in combination with at least one additional agent selected from: (i) one or more probiotic microorganisms (see ¶ [0010]-[0015]).
	Regarding the mental disorder, Vitetta teaches “the depressive disorder may be major depressive disorder, dysthymic disorder, seasonal affective disorder, mood disorder, mixed anxiety-depressive disorder or bipolar disorder. The depression may be mild depression, moderate depression, severe depression or postpartum depression. The anxiety-related disorder may be generalised anxiety disorder, mixed anxiety-depressive disorder or post-traumatic stress disorder” (see ¶ [0024]-[0026]).
Regarding the Lactobacillus species, Vitetta teaches the one or more probiotic microorganisms may comprise at least one Lactobacillus species, at least one Lactococcus species, at least one Bifidobacterium species, at least one Streptococcus species and/or at least one yeast … The one or more probiotic microorganisms may be selected from, for example, Lactobacillus rhamnosus, Lactobacillus plantarum, Lactobacillus bulgaricus, Lactobacillus gasseri, Lactobacillus reuteri, Lactobacillus paracasei, Lactobacillus casei, Lactobacillus 
Regarding the composition, Vitetta teaches the compositions of the present disclosure may be formulated for administration by any suitable route, such as oral or nasal administration or by inhalation (see ¶ [00105]). 
However, Vitetta does not teach: wherein the vesicles are derived from Lactobacillus plantarum and/or Lactobacillus casei (claims 25 and 34).
Gho’s teaching is discussed above and reprised herein as it pertains to administering gram-positive extracellular vesicles (EVs) for the treatment of mental disorders. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use bacteria-derived vesicles such as taught by Gho in the method of Vitetta. The MPEP at 2141(III) provides exemplary rationales that may support a conclusion of obviousness include: (A) combining prior art elements according to known methods to yield predictable results; (B) simple substitution of one known element for another to obtain predictable results. In the instant case, the primary reference of Vitetta is directed to treating anxiety-related disorders with probiotics microorganisms (Lactobacillus) and Gho teaches that gram-positive bacteria-derived extracellular vesicles (EVs) from Lactobacillus species can also be used to treat mental disorders. Hence, the claimed invention would have been prima facie obvious in view of the combination of the cited references as merely combining prior art elements according to known methods to yield predictable results. The ordinary artisan would have had a reasonable expectation of success as both Vitetta and Gho are in the same field of endeavor directed to the use of Lactobacillus for the administration thereof in the prevention or treatment of a mental disorder. 
Conclusion
	No claims were allowed.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/02/2021 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653